Case 1:16-cv-00451-LEK-RLP Document 209 Filed 12/10/18 Page 1 of 3             PageID #:
                                   5006
                                     MINUTES



 CASE NUMBER:            CIVIL NO. 16-00451LEK-RLP
 CASE NAME:              Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                         al.
 ATTYS FOR               Charles H. Brower
 PLA:20                  Elizabeth Jubin Fujwara
                         Joseph T. Rosenbaum
                         Michael P. Healy
 ATTYS FOR DEFT:         Richard M. Rand
                         Sarah O. Wang
 INTERPRETER:


      JUDGE:        Leslie E. Kobayashi        REPORTER:         Debi Read

      DATE:         12/10/2018                 TIME:             8:35-2:20


COURT ACTION: EP: Jury Trial (3rd Day).

Plaintiffs Andrew Grant, Sandra Denise Kelly and Robin Reisinger present.

Representative of Defendant Marriott Ownership Resorts Inc. present.

7 jurors present.

Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Direct examination by Plaintiff Andrew
Grant’s Counsel. Exhibit 153, offered, Admitted, published to the jury.

Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Direct examination by Plaintiff Robin
Reisinger’s Counsel.
Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Direct examination by Plaintiff Sandra
Denise Kelly’s Counsel.

Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Cross examination by Defendant’s
Counsel.
Exhibit 719, marked, shown ti the witness. Offered, Admitted, published to the jury.
Exhibit 720, marked, shown ti the witness. Offered, Admitted, published to the jury.
Exhibit 721, marked, offered, Admitted, published to the jury.
Case 1:16-cv-00451-LEK-RLP Document 209 Filed 12/10/18 Page 2 of 3             PageID #:
                                   5007
Jury not present. Discussion held between Court and Counsel regarding limitation of Re-
Direct Examination by all of Plaintiffs’ Counsel.

7 jurors present.

Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Re-Direct examination by Plaintiff
Andrew Grant’s Counsel
Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Re-Direct examination by Plaintiff
Sandra Denise Kelly’s Counsel.
Exhibits 719, 720, 721, previously Admitted, published to the jury.
Plaintiff Andrew Grant’s Witness: Ofer Ahuvia: Re-Cross examination by Defendant’s
Counsel.
Exhibit 720 previously Admitted, published to the jury.

Plaintiff Andrew Grant’s Witness: Makoto Walker: Direct examination by Plaintiff
Andrew Grant’s Counsel.
Plaintiff Andrew Grant’s Witness: Makoto Walker: Cross examination by Defendant’s
Counsel.
Plaintiff Andrew Grant’s Witness: Makoto Walker: Re-Direct examination by Plaintiff
Andrew Grant’s Counsel.
Plaintiff Andrew Grant’s Witness: Makoto Walker: Re-Cross examination by
Defendant’s Counsel.

Plaintiff Andrew Grant’s Witness: Paul Callaham: Direct examination by Plaintiff
Andrew Grant’s Counsel.
Exhibit 177, previously Admitted by Stipulation, published to the jury.
Plaintiff Andrew Grant’s Witness: Paul Callaham: Cross examination by Defendant’s
Counsel.

Defendant’s Witness: Paul Callaham: Direct Examination by Defendant’s Counsel.
Defendant’ Witness: Paul Callaham: Cross examination by Plaintiff Andrew Grant’s
Counsel.
Defendant’s Witness: Paul Callaham: Cross examination by Plaintiff Robin Reisinger’s
Counsel.
Exhibit 506, previously Admitted by Stipulation, shown to the witness, published to the
jury.
Defendant’s Witness: Paul Callaham: Cross examination by Plaintiff Sandra Denise
Kelly’s Counsel.
Defendant’s Witness: Paul Callaham: Re-Direct examination by Defendant’s Counsel.

Jury not present. Discussion held regarding witnesses.

7 jurors present.

Plaintiff Robin Reisinger’s Witness:: Robin Reisinger: Direct examination by Plaintiff
Robin Reisinger’s Counsel.
Case 1:16-cv-00451-LEK-RLP Document 209 Filed 12/10/18 Page 3 of 3              PageID #:
                                   5008
Exhibits 818, 307, 308, 826, 310 and 831 previously Admitted by Stipulation, published
to the jury.

7 jurors excused for the day.

Jury not present. Discussion held regarding the curative jury instruction to be given by
the Court. Discussion also held regarding Plaintiff Robin Reisinger’s Trial Brief filed
12/10/2018 and request for in camera review by the Court. Defendant’s Response is due
12/12/2018.

Further Jury Trial set for 12/11/2018 at 08:30 AM before Judge Leslie E. Kobayashi.

Submitted by: Warren N. Nakamura, Courtroom Manager
